SIXTH AMENDMENT TO BUSINESS LOAN
 
 
AGREEMENT
 


This SIXTH AMENDMENT TO BUSINESS LOAN AGREEMENT (“Sixth Amendment”) is dated as
of September 29, 2011 (“Sixth Amendment Effective Date”), by and between CEDAR
RAPIDS BANK & TRUST COMPANY (the “Lender”) and MACC PEI Liquidating Trust, a
Delaware trust f/k/a  MACC Private Equities, Inc., and MorAmerica Capital
Corporation (the “Borrower”).


RECITALS:


WHEREAS, the Borrower and the Lender are parties to (i) that certain Business
Loan Agreement dated as of August 30, 2007 as amended by an Omnibus Amendment,
Consent and Waiver dated April 29, 2008,  a Second Amendment to Business Loan
Agreement and Security Agreements dated as of August 14, 2009 a Third Amendment
to Business Loan Agreement dated as of March 31, 2010, a Fourth Amendment to
Business Loan Agreement dated August 16, 2010 and a Fifth Amendment to Business
Loan Agreement dated January 10, 2011 (collectively the “Loan Agreement”); and
(ii) the Commercial Security Agreement, dated as of August 30, 2007 as amended
by an Omnibus Amendment, Consent and Waiver dated April 29, 2008 and a Second
Amendment to Business Loan Agreement and Security Agreements dated as of August
14, 2009 (the “Commercial Security Agreement”); and (iii) the Commercial Pledge
and Security Agreement dated as of August 30, 2007 as amended by an Omnibus
Amendment, Consent and Waiver dated April 29, 2008 and a Second Amendment to
Business Loan Agreement and Security Agreements dated as of August 14, 2009 (the
“Commercial Pledge and Security Agreement” and together with the Loan Agreement,
the Commercial Security Agreement, and the Related Documents collectively, the
“Operative Documents”);


WHEREAS, Borrower and the Lender desire to provide for Lender’s consent to the
transfer of the assets of the Borrower, extend the due date of the Indebtedness
and amend certain covenants to the Loan Agreement.


WHEREAS Borrower and Lender desire to amend certain provisions of the Loan
Agreement, to accomplish the foregoing.


AMENDMENTS


NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:


SECTION 1.                      DEFINITIONS.  All terms contained in this Sixth
Amendment and not otherwise defined shall have the meanings assigned to them in
the Loan Agreement.  After the Sixth Amendment Effective Date, all references in
the Loan Agreement, as amended, to "this Agreement", "herein", "hereunder" and
words of similar import shall be deemed to be references to the Loan Agreement
as amended hereby.  References in the Operative Documents to the Loan Agreement
shall be deemed to refer to the Loan Agreement as so amended.


SECTION 2.                      AMENDMENTS TO THE LOAN AGREEMENT.  The Bank and
Borrower hereby agree, effective upon the Sixth Amendment Effective Date, that
the Loan Agreement shall be amended as follows:


2.0           The DEFINITIONS Section of the Loan Agreement is amended by
inserting in the appropriate alphabetical order, the following definition:
Sixth Amendment Effective Date.  The term “Sixth Amendment Effective Date” means
the effective date of the Sixth Amendment as set forth therein.
 
 
 
 

--------------------------------------------------------------------------------

 
2.1           The DEFINITIONS Section of the Loan Agreement is amended by
striking and deleting the definition of the term “Borrower” and inserting in
lieu thereof the following:


Borrower:  The term “Borrower” means MACC PEI Liquidating Trust and includes all
co-signers and co-makers signing the Note and all their successor and assigns.


2.2  The Maturity Box section of the Loan Agreement shall be amended by striking
and deleting the same and inserting in lieu thereof the following


Maturity
September 15, 2012


SECTION 3.  EXIT FEE:  This Exit Fee required in Section 3 of the Fifth
Amendment to Business Loan and Security Agreement dated January 10, 2011 is
deleted and the following provision is inserted in lieu thereof


EXIT FEE:  An Exit Fee equal to the amount listed in the following schedule
shall be due upon payment of the Note in full.
 
 

  Final Payment Date Exit Fee     On or before December 31, 2011  $50,000.00    
From January 1, 2012 to March 31, 2012 $60,000.00     From April 1, 2012 to June
30, 2012   $70,000.00     After July 1, 2012 $80,000.00  

 
SECTION 4.  CONSENT.  Lender hereby consents to the transfer of the assets and
the assumption of the liabilities of MACC Private Equities, Inc. to and by MACC
PEI Liquidating Trust in accordance with the terms of the Plan of Liquidation
and Dissolution of MACC Private Equities, Inc. dated April 13, 2011 and the Bill
of Sale, Assignment, Acceptance and Assumption Agreement dated September __ 2011
a copy of which is attached hereto as Exhibit A.  MACC PEI Liquidating Trust
ratifies and confirms the grant of a security interest in the Collateral, as
provided in the Operating Documents, and the authorizes the Lender to file
amendments to any financing statement and to file new financing statement in any
jurisdictions deemed necessary by the Lender to continue the perfection of the
security interest previously granted pursuant to the Operative Documents.  MACC
PEI Liquidating Trust agrees to execute any and all replacement promissory
notes, agreement and other documents reasonable requested by the Lender to
evidence the assumption of liability under the Loan Agreement.  MACC PEI
Liquidating Trust is a Delaware Statutory Trust under the Delaware Statutory
Trust Act (12 Del. Sec 3801 et seq.) and its state organizational ID number is
_____________________.


SECTION 5.                      COVENANT.  To induce Lender to execute and
deliver this Sixth Amendment, Borrower shall pay to Lender a fee in the amount
of $5000.00 which fee is due and payable on the date of this Sixth Amendment.


SECTION 6.                      EFFECT OF AMENDMENT.  Any terms of the Loan
Agreement or any documents which have not been expressly modified or amended by
this Sixth Amendment are hereby ratified and confirmed and shall remain in full
force and effect between the parties.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
SECTION 7.                      COUNTERPARTS.  This Sixth Amendment may be
executed in any number of separate counterparts, each of which when so executed
and delivered shall be an original, but all of which taken together shall
constitute one (1) instrument.  Any of the parties hereto may execute this Sixth
Amendment by signing any such counterpart.


SECTION 8.                      CONSTRUCTION.  This Sixth Amendment shall be
governed by and construed in accordance with the law of the State of
Iowa.  Section and paragraph headings contained herein are for the convenience
of reference only, and shall not be construed as to affect the interpretation or
construction of any substantive provision of this Sixth Amendment


SECTION 9.                      Borrower hereby acknowledges receipt of a copy
of this Agreement.


IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE ALSO APPLIES TO ANY OTHER LOAN AGREEMENTS NOW IN EFFECT
BETWEEN YOU AND THIS LENDER.


 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as the
day and year first above written.
 

 MACC PEI Liquidating Trust f/k/a/ PRIVATE         CEDAR RAPIDS BANK & TRUST  
 EQUITIES, INC. and MorAMERICA Capital Corporation   COMPANY          

 

 By:   NL Strategies, Inc., Managing Trustee          

 

 By: /s/ Kevin J Gadawksi     By:  /s/ John Hall  

  Kevin J Gadawksi, President   John Hall , its  AVP  

 
 
 
 
 
 
4